Citation Nr: 1820176	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-28 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a left knee disability.

3. Entitlement to service connection for a right hip disability, to include as secondary to a bilateral knee disability.

4. Entitlement to service connection for a left hip disability, to include as secondary to a bilateral knee disability.  


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2004 to November 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  Jurisdiction is now with the Roanoke, Virginia RO.


FINDINGS OF FACT

1. There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran had a right knee disability at any time during the pendency of this claim.

2. There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran had a left knee disability at any time during the pendency of this claim.

3. There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran had a right hip disability at any time during the pendency of this claim.

4. There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran had a left hip disability at any time during the pendency of this claim.


CONCLUSIONS OF LAW

1. The criteria for service connection for a right knee disability have not been met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2. The criteria for service connection for a left knee disability have not been met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

3. The criteria for service connection for a right hip disability have not been met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

4. The criteria for service connection for a left hip disability have not been met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veteran has stated that she injured her left knee in service and was treated for knee pain but "the doctor never officially diagnosed me with any condition."  She states that her hips are misaligned as a result of her knee problems.  The Veteran has reported that since service she has received private medical treatment for her claimed disabilities; in February 2012 she reported that she had not been seen at the VA Medical Center for her claimed disabilities.  The Veteran provided VA Form 21-4142, Authorization and Consent to Release Information to the VA for Winchester Family Practice in Winchester, VA in November 2011; for NOVA Pain and Rehab Center in Chantilly, VA in July 2012; and for Dr. D.K. in July 2012.  However, the authorizations expired before VA was able to obtain the records.  In her July 2014 VA Form 9 Substantive Appeal, the Veteran requested new authorization forms to allow VA to obtain these private treatment records.  In February 2017, the RO notified the Veteran that the authorization forms she had submitted had expired and in order for the RO to request additional medical information, she should complete new VA Form 21-4142 that was sent to her.  The Veteran did not respond.  Absent a current disability, or symptoms of a disability, and an indication that such symptoms or disability is related to service, a VA medical examination and/or medical opinion is not required.  Accordingly, the Board finds that VA's duty to assist has been satisfied.

Legal Criteria, Factual Background, and Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service injury and the present disability.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). 

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.

The Veteran contends that she has a bilateral knee disability which had its onset during her active duty service.  She also contends that she has bilateral misaligned hips secondary to her bilateral knee disability.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for a right knee disability, a left knee disability, a right hip disability, and a left hip disability because the evidence does not show that the Veteran has any current right knee disability, left knee disability, right hip disability, or left hip disability that is related to service.

The Veteran's service treatment records (STRs) reflect that she received treatment for an injured left knee during service in September 2008. 

In her August 2013 notice of disagreement, the Veteran reported that she was treated several times during her service for knee pain, but was never officially diagnosed with any condition.  

The only evidence of record supporting the Veteran's claims that she has current knee and hip disability due to service are her lay statements.  Although lay persons are competent to provided opinions on some medical issues, such as the existence of knee or hip pain, the diagnosis and etiology of knee and hip disabilities falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 425 (2011);  Jandreau v. Nicholson, 429 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, the Veteran's lay assertions cannot constitute competent medical evidence in support of her claim.  

As the Veteran has not provided any medical evidence, there is no competent evidence that the Veteran has been diagnosed with knee or hip disabilities.  Absent evidence of a diagnosis, there is no valid claim of service connection and the appeal in these matters must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a right hip disability is denied.

Entitlement to service connection for a left hip disability is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


